Citation Nr: 9931855	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
multiple joints.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
of entitlement to service connection for osteoarthritis and 
post-traumatic stress disorder (PTSD), and denied a claim for 
an increased rating for service-connected excision of growth, 
right lower abdomen, and determined that new and material 
evidence had not been submitted to reopen a claim for a back 
condition.  The veteran appealed only the denials of the 
claims for PTSD and osteoarthritis.  Under the circumstances, 
the Board has determined that the claim for osteoarthritis is 
more accurately characterized as a claim for "osteoarthritis 
of multiple joints." 


FINDINGS OF FACT

1.  There is no medical evidence of a causal link between 
osteoarthritis of any joint and the veteran's active duty.

2.  The claims file includes medical evidence of a nexus 
between PTSD and the veteran's claimed stressors in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for osteoarthritis of 
multiple joints is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Osteoarthritis of Multiple Joints

The veteran asserts that he has osteoarthritis of multiple 
joints as a result of his service.  In November 1996, the RO 
denied the claim on the merits.  The veteran has appealed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for arthritis if it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims' (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

A review of the veteran's written statements, and the 
transcript from his personal hearing, held in June 1999, 
shows that he argues that he has osteoarthritis of multiple 
joints as a result of his service.  In particular, he argues 
that he has the osteoarthritis of his shoulders and hands, 
and lumbosacral and cervical spine, as a result of an 
automobile accident in April 1970.  

The Board finds that the claim is not well grounded.  To the 
extent that a claim has been presented for osteoarthritis of 
multiple joints under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).
In this case, although the veteran has asserted, in  
particular, that he has arthritis of his hands, the claims 
file does not contain medical evidence showing that the 
veteran has osteoarthritis, with the exception of the left 
shoulder, left ankle and cervical spine.  Therefore, to the 
extent that the veteran may have intended to present a claim 
for osteoarthritis for any joint other than the left 
shoulder, left ankle and cervical spine, it must be denied as 
not well grounded for lack of evidence of a current 
disability.

With regard to service connection for osteoarthritis of the 
left shoulder, left ankle and cervical spine, these claims 
are also not well grounded because the claims file does not 
contain medical evidence showing that osteoarthritis of the 
left shoulder, left ankle or cervical spine is related to the 
veteran's service.  The Board further points out that the 
veteran's service medical records do not show complaints, 
treatment or a diagnosis involving osteoarthritis, and that 
the first medical evidence of arthritis of the left shoulder, 
the left ankle or the cervical spine is Dr. Williams' 
diagnosis of left ankle arthritis, dated in September 1996.  
Thus, the first evidence of arthritis is dated approximately 
25 years after separation from service.  In addition, with 
regard to arthritis of the left ankle and left shoulder, the 
Board notes that a review of VA outpatient reports, dated in 
May and October of 1997, and March and August of 1998, 
indicates that the veteran's arthritis of the left ankle and 
left shoulder have been associated with an April 1995 (post-
service) bicycle accident.  With regard to the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309, there are no records 
of complaints, treatment or a diagnosis involving 
osteoarthritis for the year following the veteran's 
separation from service which would support a conclusion that 
osteoarthritis of any joint became manifest to a compensable 
degree within a year of separation from active duty service.  
Finally, the record does not include any medical opinion 
linking a continuity of symptoms reported by the veteran to 
osteoarthritis of any joint, so as to well-ground the claim 
under Savage v. Gober, 10 Vet. App. 488 (1997).

The Board has considered the veteran's statements submitted 
in support of his argument that he has osteoarthritis of 
multiple joints as a result of his service.  However, while 
the veteran's statements may represent evidence of continuity 
of symptomatology, without more the lay statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence that relates any current, claimed condition to his 
service.  Savage, supra.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for osteoarthritis of multiple joints 
must be denied as not well grounded.  Epps, supra.

As the foregoing explains the need for competent medical 
evidence of a diagnosis of osteoarthritis, and a link between 
such osteoarthritis and the veteran's service, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection for the claimed disability.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


II.   PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f). 

In this case, the claims file contains several reports by a 
VA clinical psychologist, Colin C. Doyle, Ph.D., dated 
between 1997 and 1999, which show that Dr. Doyle diagnosed 
the veteran with PTSD, and related such PTSD, in part, to 
stressors which the veteran claimed to have witnessed during 
service.  

The Board finds that the veteran's statements, in conjunction 
with Dr. Doyle's reports, which reflects a current diagnosis 
of PTSD, and which tends to link such PTSD to military 
service, are sufficient to well ground the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Patton v. West, 12 Vet. 
App. 272 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990). 








ORDER

Service connection for osteoarthritis of multiple joints is 
denied.

The claim of entitlement to service connection for PTSD is 
well-grounded, and to this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision.


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim.  

A review of the veteran's stressor statements, received in 
November 1996, his other written statements, and medical 
reports, shows that the veteran has been diagnosed with PTSD 
which has been attributed, at least in part, to four 
stressors during service: 1) being involved in a motor 
vehicle/bicycle accident in April 1970; 2) driving past a car 
accident in which several children were killed; 3) a three-
day temporary duty (TDY) assignment which required him to go 
to Vietnam and escort caskets back to Germany; and 4) 
witnessing a grenade accident while in the Army Reserve.  In 
addition, the Board notes that in a stressor statement, 
received in November 1996, the veteran stated that he had 
been a police officer for about ten years, and that the 
veteran's PTSD has been attributed to several incidents which 
took place after service, during the veteran's years as a 
police officer.  In particular, a May 1997 VA outpatient 
treatment report details stressors witnessed as a police 
officer that include holding a man as he was shot by his 
father-in-law with a shotgun, seeing a woman run into a 
police car, almost being pulled off of a roof during a 
suicide attempt, and seeing a man shoot himself in the face.

With regard to the claimed stressor involving an 
automobile/bicycle accident, the veteran's service medical 
records indicate that the veteran was in a motor vehicle 
accident in April 1970.  Service medical records indicate 
that although the veteran complained of neck pain, an 
examination was normal.  To this extent, the claimed stressor 
is verified.  Following the development indicated below, a 
remand is required to determine if the veteran has PTSD 
related to his April 1970 automobile/bicycle accident, in 
addition to any other verified stressors.  

Furthermore, a review of the claims file shows that a copy of 
the veteran's personnel file (DA Form 20) is not currently 
associated with the claims file, and that an attempt has not 
yet been made to verify the veteran's claimed stressors 
involving driving past a car accident in which several 
children were killed, a three-day temporary duty (TDY) 
assignment to Vietnam, or witnessing a grenade accident, with 
the USASCRUR.  Such an attempt is mandatory.  MANUAL M21-1, 
Part VI, 7.46(f)(2) (now at M21-1, Part IV, paragraph 
11.38(f) (Change 61, Sept. 12, 1997).  On remand, the 
veteran's personnel file should be obtained, and since the 
veteran has not provided dates or locations for the claimed 
stressors (other than his automobile accident in April 1970), 
he should be asked to provide additional details, followed by 
an attempt at verification.

As previously indicated, the veteran was reportedly a police 
officer for at least ten years and witnessed a number of 
stressors during that time.  However, although the claims 
file currently contains several reports from Dr. Coyle which 
relate the veteran's PTSD, in whole or in part, to the 
claimed inservice stressors, Dr. Coyle has not indicated 
whether the veteran's inservice stressors, standing alone, 
were sufficient to cause his PTSD.  On remand, the veteran 
should be afforded a PTSD examination to determine whether he 
has PTSD as a result of one or more confirmed inservice 
stressors, and the examiner should be requested to comment on 
the presence or absence of other (nonservice) traumatic 
events witnessed as a police officer, and their relevance to 
the current symptoms.  See M21-1, PartVI, paragraph 11.38(e) 
(Change 65, Oct. 28, 1998).

Finally, a letter from Joseph C. Williams, M.D., to the Chief 
of Police of Sumpter, South Carolina, dated in September 
1996, shows that Dr. Williams indicated that the veteran was 
disabled from his job as a police officer due to injuries he 
suffered on the job, to include chronic depression and 
anxiety.  Furthermore, a VA outpatient treatment report, 
dated in May 1997, indicates that the veteran was receiving 
Workers' Compensation benefits.  As it appears that the 
veteran has been receiving Workers' Compensation benefits 
related to his employment as a police officer for the city of 
Sumpter, South Carolina, and that his disabilities may 
include an acquired psychiatric disorder, on remand the RO 
should attempt to obtain the veteran's Workers' Compensation 
records.  

Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The RO should request from the 
veteran, through his representative, a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors he alleges he was exposed to in 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including the date of the specific 
incident(s) to within seven days, 
location, and any other identifying 
details.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  The veteran should be 
informed that he has the ultimate 
responsibility to obtain such 
information.  All relevant information on 
combat stressors should be forwarded to 
the USASCRUR for verification.

2.  The RO, after obtaining any necessary 
authorization, should obtain the medical 
records concerning the veteran's Workers' 
Compensation claim and associate them 
with his file.

3.  The RO should obtain a copy of the 
veteran's service personnel file (DA Form 
20).

4.  Once a response has been received 
from the veteran pursuant to the first 
paragraph of this remand, or after 
allowing for a reasonable period of time 
and there is no response from the 
veteran, the RO should contact the U.S. 
Armed Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150-3197, and 
request that they attempt to verify the 
claimed stressors.  

5.  The RO should prepare a report 
detailing the nature of the veteran's 
April 1970 automobile accident, as well 
as any other claimed stressor(s) which it 
has determined is verified by the record.  
Regardless of whether a response is 
received from the veteran pursuant to the 
first paragraph of this remand, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD 
under the criteria as set forth in either 
the Third or Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IIIR and DSM-IV).  
If the veteran is found to have PTSD, the 
examiner should indicate whether the 
veteran's PTSD is related to his April 
1970 automobile accident, or any other 
claimed, verified inservice stressor(s).  
The RO must provide the examiner with a 
summary of the claimed, verified 
stressor(s), and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should comment on 
the presence or absence of other 
traumatic events after service, and their 
relevance to the current symptoms.  Such 
report must include a complete rationale 
for all opinions expressed.  The 
veteran's claims folder and a copy of 
this REMAND are to be provided to the 
examiner for use in the study of this 
case.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the 
expanded record and adjudicate the issue 
of service connection for PTSD on a de 
novo basis.  If the RO's decision is 
adverse to the veteran, then he should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant until 
he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals







